Citation Nr: 0737343	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-31 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits based on claims seeking 
service connection for erectile dysfunction, secondary to 
service-connected diabetes and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971. 	

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the veteran's spouse, has filed for accrued 
benefits based on claims pending at the time of the veteran's 
death.  38 C.F.R. § 3.1000.  The Board determines that a 
remand is necessary for further development of the record.  

The veteran died in February 2004 and the causes of death 
were congestive heart failure, atherosclerotic heart disease, 
and diabetes mellitus.  Each of these disabilities was 
service-connected.  The veteran also filed claims of 
entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes, and service 
connection for chronic obstructive pulmonary disease (COPD), 
secondary to Agent Orange exposure and service-connected 
diabetes mellitus.  These claims were pending at the time of 
the veteran's death and denied in a February 2004 rating 
decision.  The RO denied the claims due to the lack of a 
nexus between these disorders and the veteran's service or 
service-connected disabilities.  

According to VA treatment records contained in the claims 
file, erectile dysfunction was first noted by history in a 
January 2004 record, and COPD was diagnosed in July 2003.  No 
medical evidence of record discusses etiology of either 
erectile dysfunction or COPD.  The appellant has indicated 
that, after 2001, all of the veteran's treatment was 
conducted at the VA Medical Centers in Bay Pines and 
Gainesville.  However, the Board observes that the only VA 
treatment records associated with the claims file are dated 
from June 2001 to July 2001 and in July 2003 and January 
2004.  Thus, the Board determines that a remand is necessary 
to ascertain whether there are additional VA treatment 
records available relevant to the veteran's claims for 
service connection for erectile dysfunction and COPD, and 
therefore, to the appellant's claim for accrued benefits. 

Accordingly, the case is REMANDED for the following action:

1.	Any additional treatment records should 
be obtained from the VA Medical Centers 
at Bay Pines and Gainesville, to 
include all records associated with the 
veteran's erectile dysfunction and COPD 
from January 2001 through February 
2004.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claim should be readjudicated, to 
include all evidence received since the 
September 2006 statement of the case.  
If the claim remains denied, the 
appellant and her representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



